Citation Nr: 0025910	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  95-41 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The appellant had verified active duty for training from 
March 1961 to September 1961, and in July 1962, with the 
Oklahoma National Guard.

This case was most recently before the Board of Veterans' 
Appeals (Board) in August 1999 at which time it was remanded 
to the VARO in Muskogee in order that the appellant might be 
scheduled for a Travel Board hearing at the RO.  The hearing 
took place in June 2000 and the case is now before the Board 
for appellate review.


FINDINGS OF FACT

1.  In an October 1975 rating decision, the RO denied service 
connection for intervertebral disc syndrome, postoperative 
status, L5 - S1 level on the basis that the evidence of 
record did not show the disc syndrome was incurred in or 
aggravated by service and the evidence did not show the disc 
was related to contusions of the pelvic area for which 
treatment was rendered.  The veteran expressed disagreement 
with the rating decision and was issued a statement of the 
case in February 1976.  A timely substantive appeal did not 
ensue.

2.  Evidence added to the record since the October 1975 RO 
decision does not bear directly and substantially upon the 
subject matter under consideration, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

The evidence received since the October 1975 RO decision, 
which denied the veteran's claim of entitlement to service 
connection for a chronic back disability is not new and 
material; that determination is final, and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of the mailing of notice of the 
disallowance.  38 U.S.C.A. § 7105 (b).  If a notice of 
disagreement is filed within the one-year period, the RO 
shall issue a statement of the case.  38 U.S.C.A. § 7105(d).  
The veteran is provided a period of 60 days (with remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file a formal appeal.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  In the absence 
of a perfected appeal, the RO's decision becomes final, and a 
claim will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(1999).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Elkins v. West, 12 Vet. App. 209, 218-19 
(1999).  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  (Overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in the context of all the evidence, the 
outcome of the claim would change).

First, the Board must determine whether the evidence is new 
and material evidence.  Elkins, 12 Vet. App. at 218-19.  
According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); see Duran v. Brown, 7 Vet. App. 216, 
220 (1994) ("justice does not require the Secretary to 
consider the patently incredible to be credible").

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
219.  It is emphasized that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded.  Id. at 218. 

Finally, if a claim is well grounded, the Board may proceed 
to evaluation the merits of the claim after ensuring the VA's 
duty to assist has been fulfilled.  Id. at 219.  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284; See also Hickson v. West, 12 Vet. App. 247 
(1999) (VA must review evidence since the last final 
disallowance).

A review of the evidence of record discloses that the 
appellant was involved in a vehicle accident while on active 
duty for training in July 1962.  He sustained a laceration of 
the chin and contusions of the pelvic area.  X-ray studies of 
the neck, chest, lumbar spine and pelvis were normal.  

During a February 1971 VA medical examination, the examiner 
stated that no positive findings could be determined with 
regard to the back.  An X-ray study of the lumbosacral area 
was essentially unremarkable.  A March 1971 rating action 
denied service connection and noted that residuals of 
contusions to the pelvic area were not found on examination 
in February 1961.  

The veteran was informed by communication dated in April 1971 
that when his claim was considered, it was considered in its 
entirety.  He was informed that in notifying him of 
disabilities not incurred in or aggravated by service, in a 
previous communication, the RO should have explicitly told 
him no residuals of a back injury were found on the last 
examination of record.  He was informed that the expression 
"pelvis area" included the low back region.  

Received in 1974 were copies of service records previously 
considered and private medical records reflecting the veteran 
was hospitalized in June 1974 with pain in the left hip 
joint, especially when sitting.  He gave a history of 
intermittent difficulty for the past 12 years, following what 
he reported was an explosion while in service.  He was a 
roofer who had retired from his job because of pain or 
backache.  He was hospitalized at a private facility in 1974 
for lumbar myelogram and lumbar laminectomy with a diskectomy 
at the L5 - S1 level on the right. 

By rating decision dated in October 1975, it was indicated 
that the evidence of record did not show the veteran's 
herniated disc had been incurred in or aggravated by service 
nor was it related to the contusions of the pelvis area for 
which treatment was rendered in service.  A notice of 
disagreement with the determination was recorded in February 
1976.  The veteran was issued a statement of the case in 
February 1976, but he did not file a timely substantive 
appeal.  

The current reopened claim was received in June 1994.  
Records which were received included duplicates of evidence 
previously received and considered.  The records included the 
report of separation examination accorded the appellant in 
September 1962.  Reference was made to back trouble, but was 
described as "a skin condition only."  The additional 
evidence also includes the report of a VA examination of the 
spine accorded the appellant in June 1994.  The impression 
was discogenic disease of the lumbar spine, status post 
laminectomy.  The examiner did not express an opinion as to 
the etiology of the disc disease.

Additional evidence includes testimony by the veteran given 
at a hearing before a hearing officer at the RO in February 
1996.  Accepted into evidence at the hearing were treatment 
records from a private physician dated in 1993.  These 
records document treatment for complaints of pain in the low 
back and into the left hip in 1993.  The records are without 
reference to the appellant's time in service.  The appellant 
also testified that in 1962 he sought treatment for his back 
condition from a chiropractor.  He had tried to obtain those 
records, but had been unsuccessful because the chiropractor 
was now deceased and records were not available (transcript 
page 2).  The appellant also testified that he filed a 
workmen's compensation claim in 1974 for back problems 
sustained while working for the city of Madill.  He was asked 
to furnish records of this claim, but did not do so. 

Also of record is the transcript of a hearing before the 
undersigned in June 2000.  The veteran testified that an 
individual who was a local representative with The American 
Legion had his records but was now deceased and the records 
were not available.  (Transcript page 4).  He again testified 
that he had collected workmen's compensation for his back 
problems from the city of Madill.  He recalled that he 
received just over $3,000 in a settlement.  

The testimony from the appellant at the hearings does not 
constitute new evidence because the testimony reiterates 
contentions and arguments that were made prior to the RO 
denying the claim in 1975.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  The appellant and those representing 
him have continuously alleged that he has a low back disorder 
as a result of an accident he sustained during his active 
duty for training.  Consequently, additional testimony to the 
same effect is not new.  Furthermore, as neither the 
appellant nor his representative is shown to possess the 
necessary medical expertise or training to competently render 
an opinion or medical causation--to link any currently 
diagnosed back disorder to his brief period of service--their 
allegations purporting to do so are also not material.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The private medical evidence which has been submitted since 
the claim was denied in 1975 show the presence of a back 
disability a number of years after service.  These records 
are not material in that they do not show that the appellant 
has a back disorder linked to service.  Accordingly, the 
medical evidence of record since 1975 is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.

The appellant has given testimony that his service 
representative had access to his medical records and he 
claims that he saw a chiropractor beginning in 1960 for his 
back problems.  However, he stated the service representative 
and the chiropractor were both deceased and treatment records 
were no longer available from them.  The undersigned notes 
that the VA has no duty to assist an individual in the 
development of evidence that is acknowledged to be 
unavailable.  

In sum, the Board concludes that new and material evidence 
has not been submitted to open a claim for service connection 
for a low back disorder.  Accordingly, the October 1975 RO 
decision remains final.  


ORDER

The application to reopen a claim for service connection for 
a low back disability is denied.  



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 


